PER curiam:
En In re Pérez Rodríguez, 115 D.P.R. 810 (1984), expresamos que, independientemente de los méritos que puedan tener las quejas que presenten los ciudadanos contra los aboga-dos, éstos tienen el deber de responder prontamente a los requerimientos de este Tribunal respecto a las mismas y que la falta de atención a estos requerimientos puede tener la conse-cuencia de una suspensión temporal o indefinida del ejercicio de la profesión de abogado.
La conducta observada por el querellado Abraham Freyre González amerita que dispongamos, en el ejercicio de nuestra facultad de reglamentar el ejercicio de la profesión de abogado, la suspensión indefinida de éste del ejercicio de la profesión de abogado. Veamos.
Mediante Resolución de fecha 5 de abril de 1990 le concedimos al abogado Freyre González el término de diez (10) días para “contestar lo que a bien tenga en cuanto a la queja presentada [contra él] por el señor Ramón Matos Declet . . .”. Dicho abogado, a pesar de haber sido notificado personalmente de la referida resolución, no compareció ante el Tribunal en cumpli-miento de la misma.
Ello, no obstante, decidimos concederle una nueva oportuni-dad. A esos efectos, el 22 de junio de 1990 emitimos una resolución concediéndole un nuevo término para contestar la queja contra él radicada. Específicamente se le apercibió en esa ocasión de que su inacción respecto a la misma podía tener como consecuencia la *886separación temporera o indefinida de la práctica de la abogacía. El licenciado Freyre González nuevamente fue notificado personal-mente con copia de la referida resolución. No ha comparecido a pesar del tiempo transcurrido.
Resulta obvio que el abogado Abraham Freyre González no interesa seguir practicando su profesión de abogado. Por las razones expuestas, se decreta la separación indefinida del ejer-cicio de la abogacía en Puerto Rico del Ledo. Abraham Freyre González hasta que otra cosa disponga el Tribunal.
Los Jueces Asociados Señores Negrón García y Hernández Denton no intervinieron.